NOTICE OF ALLOWABILITY
This is a notice of allowability addressing applicant’s response 01 May 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5 and 8-15 are pending.
Claims 3, 4, 6 and 7 are cancelled.
Claims 10-15 are rejoined.

Election/Restrictions
Claims 1, 2, 5 and 8-15 are allowable. The restriction requirement between the inventions, as set forth in the Office action mailed on 03 January 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03 January 2020 is withdrawn.  Claims 10-15, directed to a withdrawn invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. M. Shropshire on 04 June 2021.

The application has been amended as follows: 

	Claim 14: line 8, amend to read, “create [[a]] the reflective[[,]] coating on all…”.


Allowable Subject Matter
Claims 1, 2, 5 and 8-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the first and second hemispheres joined by either an epoxy or weld, where the inner and outer surfaces of the hemispheres have an insulating and reflective coating over the entirety of the surfaces, and the hemispheres are in a vacuum condition.  Insulating spheres are known in the art, as provided in references cited and made of record; however, having hemispheres joined as claimed is not in the prior art of record; this is in addition to the coating on the surfaces and vacuum condition.  While the final product is an insulating sphere, the two hemispheres joined by an epoxy or weld is structurally different from that cited in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

With the above rejoinder and for the reasons provided, the following is the final status of the claims:
Claims 1, 2, 5 and 8-15 are allowed.
Claims 3, 4, 6 and 7 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649